Citation Nr: 1615869	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-44 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In December 2014, the Court issued a single judge Memorandum Decision vacating the November 2013 decision and remanding the matter for further development.  Thereafter, the Board remanded the case in September 2015 for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current low back disability, diagnosed as segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain, originated during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability, diagnosed as segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's low back disability, diagnosed as segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain, were incurred during his active service.  

The medical and lay evidence of record, taken together, places the evidence in relative equipoise.  While the record reflects that the Veteran's service treatment records are incomplete, the Board observes that the Veteran is competent to report that his back pain began during his active service and symptoms continued since his active service and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  The Board also finds the February 2012 lay statement by the Veteran's brother, noting that the Veteran had told him of his in-service injury and that he observed the Veteran's back had not been the same since his active service, is also competent, credible and ultimately probative evidence.  

The probative medical evidence or record reflects that the Veteran has been diagnosed with a current low back disability, including segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain.  See June 2008 letter from private chiropractor.  Private chiropractic treatment records also reflect that the Veteran was initially treated for a chronic low back disability approximately as early as 1978 or 1981.  See June 2008 and February 2016 letters from private chiropractor.  In a statement, received in December 2008, a legal nurse consultant stated that the Veteran's active duty service required constant heavy lifting and twisting of his back, which she found were proven and documented reasons that persons developed back injuries in civilian and military occupations.  
Thereafter, in a November 2008 letter, the Veteran's private chiropractor reported that he had treated the Veteran for approximately 30 years for diagnoses stemming from injuries sustained while the Veteran served in the military and he concluded that, due to the chronicity of the Veteran's symptoms, it was his opinion that these injuries were attributed to the Veteran's service duty.  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current low back disability had its onset during his active service.  Accordingly, service connection for a low back disability, diagnosed as segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, diagnosed as segmental dysfunction complicated by arthritic degeneration, low back strain and low back sprain, is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


